Citation Nr: 1628341	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  15-22 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from September 1959 to January 1962, and from August 6, 1977 to August 20, 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2012 rating decision in which the RO denied a TDIU.  The Veteran filed a notice of disagreement (NOD) in July 2013 and the RO issued a statement of the case (SOC) in March 2015.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2015.  

In June 2016, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2015).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.
 
2.  The Veteran is service-connected for the following disabilities: degenerative arthritis of the spine and intervertebral disc syndrome  rated as 40 percent disabling; right sciatica, rated as 40 percent disabling; radiculopathy of the left sciatic nerve, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and depression, rated as 10 percent disabling.  His combined disability rating is 90 percent.  
 
3.  The Veteran has a high school education and, following service, he primarily worked as an electrician assistant.  He has been retired from full time employment since sometime between 1995 and 1998.
 
 4.  The Veteran's service-connected disabilities meet the percentage requirements for a schedular TDIU, and the collective evidence suggests that his service-connected disabilities , in concert, preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Where the schedular rating is less than total, total disability ratings for compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a).  

In the present case, the Veteran is service-connected for the following disabilities: degenerative arthritis of the spine and intervertebral disc syndrome, rated as 40 percent disabling; right sciatica, rated as 40 percent disabling; radiculopathy of the left sciatic nerve, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and depression, rated as 10 percent disabling.  His combined disability rating is 90 percent.  Hence, the percentage requirements for a schedular TDIU are met.  Thus, the remaining question is whether the Veteran's service-connected disabilities-individually or in concert-render him unemployable.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
VA examination reports dated in June 1978, May 1982, December 1995, September 2000, June 2003, and February 2006, as well as a September 1995 statement from the Veteran, and a February 2000 VA mental health program individual note indicate that the Veteran has a high school education, that he was employed in the electrical field following service, that the treatment received for his service-connected back disability resulted in lost time from work, and that he retired in approximately 1998.  He was employed part time with Hertz at the time of the February 2000 VA mental health evaluation, but reported during the June 2003 and February 2006 VA examinations that he was retired "because of problems with his back" and that he had last worked in security at the airport.

During a September 2012 VA neurological examination, the Veteran reported that he experienced low back pain, sharp shooting pains down his right leg, and numbness in the back and side of the leg down to the foot.  This pain was constant and moderately severe and the Veteran used medications (e.g., Codeine, Acetaminophen) which only partially relieved the pain.  Examination revealed impaired right lower extremity reflexes and decreased sensation in both lower extremities.  The Veteran's gait was abnormal and he used a cane due to back, lower extremity neurological, and knee disabilities.  The examiner who conducted the September 2012 examination concluded that there was moderately severe incomplete paralysis of the right sciatic nerve, provided a diagnosis of degenerative disc disease of the lumbar spine with right sided sciatic neuropathy, and indicated that the Veteran would not be able to perform heavy physical activities, heavy lifting, or prolonged walking/standing due to his lower extremity neurological disability.

In November 2012, a VA physician reviewed the Veteran's claims file and explained that the Veteran had difficulty with bending and climbing stairs/ladders.  He avoided carrying packages and was issued a wheelchair for ambulation because he experienced intermittent weakness of both lower extremities (right greater than left) that caused him to fall.  His medical disabilities, namely his back and peripheral nerve disabilities, would be expected to limit his occupational choices, but would not preclude him from obtaining employment in more sedentary occupations.  He was able to walk for 20 minutes and stand for 5 minutes and he had no difficulty with sitting.  He had complete usage of his upper extremities for any seated activities, but he was possibly limited in trying to follow complex instructions due to pain medication (i.e., Tylenol with codeine) which may moderately interfere with his cognitive function.  Any activities would need to be adapted to these limitations.  The Veteran's tinnitus, however, would not affect his ability to obtain employment requiring physical or sedentary activity.

A June 2013 VA administrative note includes a statement from a VA physician that the Veteran was suffering from degenerative disc disease of the lumbar spine, tinnitus, and hearing loss and that he was "unable to maintain gainful employment due to his service- connected condition."  

In a May 2015 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) and on his May 2015 substantive appeal (VA Form 9), the Veteran reported that he had a high school education and that he was employed as an electrician assistant from January 1991 to December 1995.  Reportedly, he lost 8 months from work during that period due to illness and stopped working as an electrician assistant in 1995 due to his back disability.  As an electrician assistant, he was required to use a ladder and go into small areas which required him to bend and he was unable to bend due to his back and neurologic disabilities.  He was not trained to perform any other sedentary occupation and was not trained to perform any other activities with limitations due to impairment of his cognitive function from pain medication.  He was not able to walk for 20 minutes at a time because his feet would become numb while standing and he was unable to concentrate while completing tasks due to tinnitus.

The report of a June 2015 VA back examination indicates that the Veteran reported that he experienced constant back and bilateral leg pain which was 7/10 in intensity.  He used a cane, back brace, and pain medications and activities caused flare ups of back symptoms which lasted for a half hour at a time.  He was unable to do anything in terms of "postural activities."  Examination revealed that the ranges of motion of the thoracolumbar spine were significantly limited, that the Veteran experienced severe pain with all ranges of motion, that pain, fatigue, weakness, lack of endurance, and incoordination caused functional loss, and that there was muscle spasm, localized tenderness, and guarding which resulted in an abnormal gait/abnormal spinal contour.  There was impaired muscle strength and decreased sensation in both lower extremities and knee and ankle reflexes were absent bilaterally.  Overall, the neurological symptoms experienced in the lower extremities included mild intermittent pain and severe constant pain, paresthesias/dysesthesias, and numbness and there was severe radiculopathy involving the sciatic nerve bilaterally.  The Veteran constantly used a cane and back brace.  The examiner diagnosed degenerative arthritis of the spine, intervertebral disc syndrome, degenerative disc disease of the lumbar spine, and lumbar radiculopathy, and indicated that these disabilities impaired the Veteran's ability to walk, stand, bend his spine, twist, and perform heavy lifting.

The physician who conducted the June 2015 VA examination opined that a review of the Veteran's treatment records (including imaging studies dating back to 2000 and 2003 and a 2011 orthopedics note) confirmed a pattern of progression over the years.  His back and neurological disabilities impaired his ability to do physical activities that involve prolonged walking, standing, spine bending, twisting, and heavy lifting.  The examiner also noted that sedentary activities that might entail spinal movements (including prolonged sitting/spine bending) would also be limited by his tolerance/limitations for such activities.

The above-described evidence indicates that the Veteran engaged in full time employment as an electrician assistant until sometime between 1995 and 1998, at which time he retired due to symptoms associated with his service-connected back and neurological disabilities.  Although there is evidence of some employment with Hertz and in airport security following his employment as an electrician assistant, the most recently dated evidence reflects that he is retired and unemployed and there is no evidence of any gainful employment in recent years.

The September and November 2012 and June 2015 reports tend to support a conclusion that the Veteran is unable to perform physical employment due to the limitations caused by his service-connected back and associated neurological disabilities of the lower extremities.  Although the November 2012 examiner indicated that he would be able to perform some types of sedentary employment, the Veteran has a high school education and his only significant occupational experience/training has involved physical labor as an electrician assistant.  He has indicated that he was not trained to perform any other sedentary occupation or activities with limitations due to impairment of his cognitive function from pain medication.  The physician who provided the November 2012 opinion acknowledged that the Veteran was possibly limited in trying to follow complex instructions due to pain medications which may moderately interfere with his cognitive function.  Moreover, the June 2015 examiner opined that sedentary activities that might entail spinal movements (including prolonged sitting/spine bending) would be limited by the Veteran's tolerance/limitations for such activities.   Moreover, although the June 2013 statement is of limited probative value, in part, because the examiner did not prove specific explanation or rationale, as with the noted reports, it does tend to support a conclusion that the Veteran is unable to perform any type of gainful employment due to his service-connected disabilities.

As a final point, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) ; Geib v. Shinseki, 733 F.3d 1350, 134 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon a  person's ordinary activity (see 38 C.F.R. § 4.10), and have done so here, the findings, comments and opinions of VA examiners have appropriately been considered as pertinent evidence, along with the Veteran's competent assertions, in determining whether the Veteran can perform the mental and physical acts required for substantially gainful employment.  While such evidence is not dispositive, the Board finds that the collective evidence is sufficient to warrant application of the benefit-of-the-doubt doctrine.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the competent, probative evidence of record indicating  that the Veteran's service-connected disabilities, in concert, preclude substantially gainful employment, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.


ORDER

The claim for a TDIU is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


